DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 17, 20-23,  25, 28, and 32 are objected to because of the following informalities: 
In claim 17, line 7, “electroencephalography measurement data” should be – electroencephalography (EEG) measurement data--.
In claim 17, line 8, “evaluation unit is” should be –evaluation unit being--.
In claim 17, line 14, “stimulator is” should be –stimulator being--.
In claim 17, line 17, “said controller is” should be –said controller being--.
In claim 20, line 2, “said controller is” should be –said controller being--.
In claim 21, line 3, “said stimulators is” should be --said stimulators being--.
In claim 21, line 4, “is” should be deleted. 
In claim 22, line 7, “other one of said stimulators” should be –another one of said at least one stimulator--.
In claim 23, line 2, “said stimulator stimulating” should be –said at least one stimulator stimulates--.
In claim 25, line 8, “electroencephalography measurement data” should be – electroencephalography (EEG) measurement data--.
In claim 28, line 4, “the test subject and” should be –the test subject, --.
In claim 28, line 4, “is applied” should be –being applied--.
In claim 32, line 4, “greater intensity, a better correspondence of detected mental activity with assigned mental activity in relation to the specific body part of the test subject” should be -- greater intensity and a better correspondence of detected mental activity to the assigned mental activity in relation to the specific body part of the test subject--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Evaluation unit in claim 1 which is being interpreted as a brain computer interface as stated in page 2, lines 16-25 in Applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 23 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 23 recites “said stimulator stimulating at least one body part of the test subject” in line 2, which is a positive recitation to a human organism. 
The recitation can be amended to use “configured to” language to overcome the rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “said stimulator” in lines 13-14, 16, and 17. It cannot be determined what stimulator is being referred to as there can be more than one.
Claims 18-24 inherit the deficiencies of claim 17 and are likewise rejected. 
Claim 18 recites the limitation "the mental activity" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “said stimulator” in line 6. It is not clear what stimulator is being referred to as there can be more than one. 
Claim 21 recites the limitation “said stimulator” in line 3. It is not clear what stimulator is being referred to as there can be more than one. 
Claim 21 recites the limitation "the stimulus assigned" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “if appropriate” in line 10. This is unclear because it cannot be determined if the limitations are required or not.
Claim 22 recites the limitation “said stimulator” in lines 4 and 5. It is not clear what stimulator is being referred to as there can be more than one. 
Claim 22 recites the limitation "the specified mental activity" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “said stimulator” in lines 2-3. It is not clear what stimulator is being referred to as there can be more than one. 
Claim 23 recites the limitation "the mental activities" in line 9 and “the stimulation of nerves” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “a point” in line 19. It is not clear if this is a new instance or the same “point” mentioned in claim 17.
Claim 24 recites the limitation “said stimulator” in line 2. It is not clear what stimulator is being referred to as there can be more than one. 
Claim 26 recites the limitation “given a presence of the mental activity” in lines 1-2. This limitation is unclear because it cannot be determined if this is a positive recitation or not. In addition, the limitation also makes the step of the claim a conditional step, which makes the claim unclear if it is required or not.
Claim 27 recites the limitation "the mental activity induced" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites “the mental activity” in line 6. It is unclear what is being referred to as line 4 of the claim recites “mental activities”.
Claim 28 recites the conditional “if” statement in the assigning step in line 6 which makes the application of the step unclear because it cannot be determined if the step is necessary to be performed.
Claim 29 recites the limitation "the human ear" in line 7 and “the stimulation of nerves” in line 15. There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the stimulators for generating stimuli" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the stimuli to the specific body part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-19, 21, and 23-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0138011 (Ang et al., hereinafter Ang ‘011).
In regards to claim 17, Ang discloses a system for brain-computer interface interaction (title and abstract). Ang ‘011 discloses a system (figures 1, 5, 6-8) with the following components: 
an electrode cap having a number of electrodes (116 and paragraph 47-48),
an evaluation unit (the brain computer interface (102, 104 and 108; figures 2, 4, 5 and 11 )) connected downstream of said electrode cap, configured to measure respective voltages present at said electrodes and to provide measurement results in the form of electroencephalography (EEG) measurement data, the evaluation unit is configured to analyze the EEG measurement data for the presence of mental activity and to determine a correspondence value which indicates correspondence of the EEG measurement data to reference values defined by the mental act (paragraphs 46-87 for example paragraph 86 : " GRNN is then used to compute motor intent output, including a class and a level of motor intent"),
a controller receiving an output of the evaluation unit (111 and paragraphs 47-48), and

the controller is configured to control the at least one stimulator and to apply an indicating stimulus via the at least one stimulator to the specified body part of the test subject (110 and 110a, and paragraphs 47-48, and note that applying a tactile feedback signal is equivalent to applying an instruction stimulus) .
In regards to claims 18 and 19, Ang ‘011 discloses the limitations of claim 17. In addition Ang ‘011 shows in figures 6-8 and paragraphs and paragraphs 93-96 a flow chart with the steps used by the BCI system. The paragraphs and the figures show that the evaluation unit is configured to analyze the EEG measurement data of the test subject at a plurality of specified time points within a recording period during and/or after a delivery of the indicating stimulus, for a presence of the mental activity induced by the indicating stimulus or temporally related thereto, and to detect the mental activity thus identified as a response to the indicating stimulus (paragraph 93-96) and said controller is configured to determine the correspondence value determined by said evaluation unit at the plurality of specified time points within the recording period during and/or after the delivery of the indicating stimulus and, if the correspondence value indicates the mental activity, to apply an activation stimulus associated with the mental activity to a relevant part of the body by means of said stimulator (paragraphs 93-96).
In regards to claim 21, Ang ‘011 discloses the limitations of claim 17. In addition, Ang ‘011 states that the stimulator could be one of a plurality of stimulators (49 – multiple motion detectors coupled to any limb or body part). The evaluation unit is also configured to analyze the 
In regards to claim 23 and 24, Ang ‘011 discloses the limitations of claim 17. In addition, Ang ‘011 shows that the stimulator is a vibro-tactile actuator and that multiple motion detector devices can be used (110; paragraphs 47-49) and a fixing device for fastening the stimulator to the specified body part of the test subject (a strap is used to attach the motion detector device (110) to the subject in paragraph 49).

In regards to claim 25, Ang ‘011 discloses a system and method for brain-computer interface interaction (title and abstract). Ang ‘011 shows the following steps (figures 4-8, 10 and 11; paragraphs 49-52 and 84-101):
assigning to the test subject mental activities in relation to a specific body part, which are to be performed when an indicating stimulus is present (paragraphs 93-99; tactile feedback to hand when correct motor imagery occurs requires the assignment of the mental activities to the specific body part);
applying the indicating stimulus to the specific body part of the test subject (paragraphs 93-99, tactile stimulation is applied to hand when correct motor imagery is performed);
detecting a response of the test subject at a plurality of predefined time points within a recording period during and/or after a delivery of the indicating stimulus, by electroencephalography measurement data from a specified number of EEG channels, induced 
examining the EEG measurement data for a presence of mental activity corresponding to the mental activities assigned to the test subject (paragraphs 93-97; presentation of feedback requires the examination of EEG measurement data for the presence of mental activities that correspond to the mental activities of test subject).
 In regards to claim 26, Ang ‘011 discloses the limitations of claim 25. In addition, the feedback stimulus disclosed by Ang ‘011 in paragraphs 93-99 would be considered as “wherein given a presence of the mental activity which corresponds to the mental activities assigned to the test subject, applying an activation stimulus assigned to the mental activity to the specific body part of the test subject.”
In regards to claim 27, Ang ‘011 discloses the limitations of claim 25. In addition, the procedure disclosed in figure 7 and paragraphs 93-95 show that the analysis of the EEG measurement data of the test subject at a plurality of specified time points within the recording period during and/or after the delivery of the indicating stimulus, for the presence of the mental activity induced by the indicating stimulus or temporally related thereto, wherein an identified mental activity is detected as a response to the indicating stimulus. 
In regards to claim 28, Ang ‘011 discloses the limitations of claim 25. In addition, Ang shows 
specifying a plurality of the mental activities for the test subject (paragraphs 60-84);
selecting one of the mental activities for the test subject and communicated to the test subject and an associated activation stimulus is applied to the test subject (cue to perform a 
applying a confirmation stimulus only to the test subject if the mental activity of the test subject identified from the EEG measurement data corresponds to a specified mental activity (application of visual and tactile stimulus (confirmation stimulus) with correct mental activity; paragraphs 94-97).
In regards to claims 29 and 30, Ang ‘011 discloses the limitations of claim 25. In addition, Ang ‘011 shows that the stimulation applied to the subject is a vibro-tactile stimulation and that the stimulators are attached to the specified body parts of the test subject (a strap is used to attach the motion detector device (110) to the subject in paragraph 49).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0138011 (Ang et al., hereinafter Ang ‘011) as applied to claim 17 above, and further in view of US 2017/0181915 (Ang et al., hereinafter Ang ‘915).
In regards to claim 20, Ang ‘011 discloses the limitations of claim 17 but does not state the presence of an instruction unit where the controller causes the instruction unit to issue instructions to the test subject. Ang ‘915 discloses a method and system that uses a haptic device with a brain-computer interface for rehabilitation (title and abstract). Of particular note are figures 3-5 and paragraphs 45-72 which show that the processor/controller provides instruction to the user via visual or audio means (the instruction unit) that issues the instructions to the user. Ang ‘915 shows in paragraphs 43-72 that the process requires commands being communicated to a subject to perform proper calibration of the device. Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Ang ‘011 to include an instruction unit as taught by Ang ‘915 in order to communicate commands to a user for proper device calibration. 

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0138011 (Ang et al., hereinafter Ang ‘011) as applied to claim 25  above, and further in view of US 2018/0239430 (Tadi et al., hereinafter Tadi).
In regards to claim 31, Ang ‘011 discloses the limitations of claim 25. However, Ang ‘011 does not show making an application of funcitoanl electrical stimulation to the specific body part as an activation stimulus or manipulating or moiving a specific body part of the test subject with a mechanical orthosis or a robot as an activation stimulus. In a related area, Tadi discloses a brain activity measurement and feedback system (title and abstract). Tadi states that 
Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Ang ‘011 to include making an application of functional electrical stimulation to the specific body part of the test subject as an activation stimulus or move the specific body part of the test subject with a robot as an activation stimulus as taught by Tadi in order to drive limb movement of the user.

Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 22, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the processor upon detecting that the mental activity is different than the specified mental activity suppresses a stimulation of the test subject using other one of said stimulators and/or applies a stimuli to a body part of the test subject with greater intensity that has a greater correspondence value of detected mental activity with instructed mental activity in relation to the specified body part of the test subject. 
 In regards to claim 32, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the step of applying a stimuli to the specific body part of the test subject with greater intensity that has a greater correspondence value of detected mental activity with instructed mental activity in relation to the specific body part of the test subject. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791